PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/209,294
Filing Date: 4 Dec 2018
Appellant(s): The Procter & Gamble Company



__________________
Punyani, Supriya
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 May 2022.

Every ground of rejection set forth in the Office action dated 27 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 4-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0215522) in view of Schmaus et al. (US 2010/0196504).
The Applicant claims, in claim 1, a composition comprising a 1,2-diol having a carbon chain of more than 8 carbons (about 0.1-12%), solid particles selected from a group consisting of silica silylate, zinc carbonate, and mixtures thereof (about 0.1-10%), a detersive surfactant (about 5-40%), and an aqueous carrier (40-95%) wherein the 1,2-diol is 1,2-decanediol. The solid particles are defined by a disclosed interfacial tension with sebum, a spreading coefficient of sebum on the particle, and an adhesion of sebum on the particle. Claim 4-6 narrow the amount of 1,2-diol to about 1-3%. Claims 7-8 narrow the amount of solid particle to about 1-2% and claims 9-10 narrow the aqueous carrier to about 60-85%. In claim 11, the composition further comprises a gel network (about 5-50%) wherein said network comprises a fatty alcohol (about 0.1-20% of the network), a surfactant (about 0.1-10% of the network), and an aqueous carrier (about 20-95% of the carrier). It is noted that the limitation “gel network” does not appear to impart a structural limitation on the claimed composition. The components of said gel network are accordingly treated as additional agents in the overall composition.
Johnson teaches a composition comprising an effective amount of zinc and further comprising a surfactant and water (abstract) [0005]. The composition can be used for topical application to the skin or hair in methods of cleansing the hair or skin [0015]. Regarding the zinc material, Johnson teaches zinc carbonate and zinc oxide as suitable agents which can be present in amounts of from 0.001-10% [0030, 0033]. The carrier can be water and be present from 40-95% [0058-0060]. The detersive surfactant can be included to provide cleansing performance and can be selected from the group comprising sodium lauryl sulfate and sodium laureth sulfate in amounts of about 5-50% [0061-0063, 0072]. The composition of Johnson can further comprise additional agents including anti-microbial actives used in amounts of about 0.01-5% [0161-0164] and fatty alcohols (0-25%) [0231-0232]. In Example 1, a shampoo composition is made comprising zinc oxide (1.2%), sodium lauryl sulfate (6%), sodium laureth sulfate (10%), cetyl alcohol (0.6%), and water (74.5%). It is noted that cetyl alcohol is a fatty alcohol in the examples.
Johnson does not teach including 1,2-decanediol in their cleansing composition.
Schmaus teaches that there is a demand for antimicrobial agents for hygiene products like cleansing solutions for treating the skin [0006]. 1,2-decanediol is disclosed as being used as an antimicrobial agent against, at least, Staphylococcus epidermidis and Propionibacterium acnes as well as having desirable moisturizing effects making it desirable for use in cosmetic or dermatological compositions [0015].
It would have been prima facie obvious to prepare the cleansing composition of Johnson which comprises zinc oxide (1.2%), sodium lauryl sulfate (6%), sodium laureth sulfate (10%), cetyl alcohol (0.6%), and water (74.5%) and substitute zinc carbonate for the zinc oxide since Johnson teaches them as suitable alternatives. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Moreover, it would have been obvious to further include an antimicrobial agent. In lieu of evidence of unexpected results, any antimicrobial agent can be used. Therefore, selecting the 1,2-decanediol of Schmaus, which has desirable moisturizing and antimicrobial properties useful in cosmetic and dermatological compositions, would have been obvious. The prior art amounts of 1,2-diol, detersive surfactant, and water fall within or overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Regarding the amounts of fatty alcohol and surfactant in the gel network component, the prior art also teaches amounts of these agents that overlap with the overall amounts present in the claimed composition. 
Regarding the physical properties of the solid particle as recited in claim 1, these properties are considered inherent in the solid particles as elected (zinc carbonate). Since the prior art teaches zinc carbonate, as well as zinc oxide, the claimed properties are considered inherent. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)).
As such, instant claims 1 and 4-11 are considered obvious in view of the prior art.

Claims 1 and 4-10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 10-14 of copending Application No. 16/000,320 in view of Schmaus et al. (US 2010/0196504). 
The ‘320 claims are towards a composition comprising 1,2-decanediol, a solid particle, and an aqueous carrier but do not recite the inclusion of a detersive surfactant. The ‘320 claims are directed to being a hair care composition. Schmaus teaches that there is a demand for antimicrobial agents for hygiene products like cleansing solutions for treating the skin and hair [0006, 0052, 0112]. 1,2-decanediol is disclosed as being used as an antimicrobial agent against, at least, Staphylococcus epidermidis and Propionibacterium acnes as well as having desirable moisturizing effects making it desirable for use in cosmetic or dermatological compositions [0015]. The composition of Schmaus further comprises a surfactant which can dissolve organic substances in water [0139]. Thus, it would have been obvious to include a surfactant in the composition of the ‘320 claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of copending Application No. 16/209,267 in view of Schmaus et al. (US 2010/0196504). 
The ‘267 claims are towards a composition comprising a 1,2-diol, a solid particle, and an aqueous carrier but do not recite the inclusion of a detersive surfactant. The ‘267 claims are directed to being a hair care composition. Schmaus teaches that there is a demand for antimicrobial agents for hygiene products like cleansing solutions for treating the skin and hair [0006, 0052, 0112]. 1,2-decanediol is disclosed as being used as an antimicrobial agent against, at least, Staphylococcus epidermidis and Propionibacterium acnes as well as having desirable moisturizing effects making it desirable for use in cosmetic or dermatological compositions [0015]. The composition of Schmaus further comprises a surfactant which can dissolve organic substances in water [0139]. Thus, it would have been obvious to include a surfactant in the composition of the ‘267 claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-12 of copending Application No. 16/209,230 in view of Schmaus et al. (US 2010/0196504). 
The ‘230 claims are towards a kit comprising a composition comprising a 1,2-diol, a solid particle, and an aqueous carrier but do not recite the inclusion of a detersive surfactant. The ‘230 claims are directed to being a hair care composition. Schmaus teaches that there is a demand for antimicrobial agents for hygiene products like cleansing solutions for treating the skin and hair [0006, 0052, 0112]. 1,2-decanediol is disclosed as being used as an antimicrobial agent against, at least, Staphylococcus epidermidis and Propionibacterium acnes as well as having desirable moisturizing effects making it desirable for use in cosmetic or dermatological compositions [0015]. The composition of Schmaus further comprises a surfactant which can dissolve organic substances in water [0139]. Thus, it would have been obvious to include a surfactant in the composition of the ‘230 claims.
This is a provisional nonstatutory double patenting rejection.    

(2) Response to Argument
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
The Appellant argues, on page 7 of their remarks, that there is no reason for one of skill in the art to look to Johnson et al., which teaches anti-fungal actives, and modify it for the purpose of sebum or sebum removal to provide better hair feel and cleansing. The Applicant further argues (page 10) that Schmaus teaches 1,2-diols as antifungal actives for treating dermatophytes. The Applicant argues that the Examiner’s rejection is conclusory and fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
In response, to Applicant's argument that the prior art does not teach the same benefit the Applicant has identified, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Johnson is towards a skin cleaning composition that can comprise an antimicrobial agent and 1,2-decanediol is taught as being an antimicrobial agent in Schmaus. Therefore, it would have been obvious to include 1,2-decanediol in the composition of Johnson thus reading on the composition of the instant claims (see MPEP 2144.06). The Applicant’s assertion that Schmaus teaches 1,2-diols as anti-fungal agents is incomplete. Schmaus teaches that 1,2-decanediol is also an antimicrobial agent (abstract). Because antimicrobial agents can be further included in the composition of Johnson, it would have been obvious to include the 1,2-decanediol of Schmaus in the composition of Johnson (see MPEP 2144.06). Regarding the sebum physical properties, instant claim 1 refers to properties 1-3 as related to the solid particle, which can be selected from the group comprising zinc carbonate. Zinc carbonate is taught by the prior art and therefore the physical properties thereof are inherent. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)).

The Applicant argues, on pages 9-10 and 14-17, that they have unexpectedly found that the combination of zinc carbonate (1.0%) and 1,2-decanediol (1.0%) results in a %sebum removal of 95 as compared to 82 and 87, respectively, when the agents are used individually. In addition, hair feel and look were observed and when using both agents, the hair got a rating of 1 for both surveys (scale of 0-5 with 0 being the cleanest) as compared to scores of 3 and 2, respectively, when the agents are used individually. The Applicant argues, on page 11, that the claims are commensurate in scope with the data.
In response, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). The Applicant has shown that a composition comprising both zinc carbonate and 1,2-decanediol when used in a 1:1 ratio (both at 1.0%) has superior results when measuring the ability to remove hair sebum and to result in a clean look and feel. The results are compared to when either agent is used alone or when none is used. The Applicant has shown that each of zinc carbonate and 1,2-decanediol both provide sebum removal properties and hair cleanliness properties when used alone as well as together. The Applicant has not provided evidence that the value obtained when the agents are combined are better than an additive effect, however. No statistical analysis or error bars are provided for these data. Schmaus et al. (US 2010/0324152) teaches that 1,2-decanediol is known for its ability to reduce sebum concentrations on the skin and hair [0053, 0273] (abstract). Fisas Verges (US 2015/0150785) teaches that zinc carbonate is a shine agent, and shine agents are known for their ability to absorb excess moisture containing sebum [0077]. Therefore, both agents, individually, are only providing their known properties when being tested in the Applicant’s composition. Without the proper analysis for synergy, the results provided by the Applicant cannot be determined to be any more than additive, which does not amount to an unexpected result. It is noted that although synergy is not a requirement for unexpected results, in the instant case an additive effect is not unexpected and therefore synergy would be the only way to successfully progress this line of reasoning towards an unexpected result. Even if said results were considered to be synergistic, the claims are not commensurate in scope with the data. The data presented is provided in a single concentration point for each component whereas the instant claims are broader to a range of concentrations for both the 1,2 decanediol (0.1-12%) and the solid particle (0.1-10% of silica silylate, zinc carbonate, or a mixture). In addition, no convincing data is provided for alternative species such as silica silylate. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990). 

The Applicant argues, on pages 13-14 of their remarks, that the Examiner has relied upon hindsight reconstruction to arrive at the instant invention. The Applicant further argues that the Examiner cannot selectively pick-and-choose various components from the encyclopedic disclosures found in the multiple cited documents.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Regarding the assertion that the Examiner cannot pick and choose, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft. The prior art provides guidance for selecting zinc carbonate (1.2%), sodium lauryl sulfate (6%), sodium laureth sulfate (10%), cetyl alcohol (0.6%), and water (74.5%) and further including a 1,2-diol such as 1,2-decanediol based on the desire to include an additional antimicrobial agent.

Regarding the nonstatutory double patenting rejections, above, the Appellant has provided no response on the record to these rejections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613 
                                                                                                                                                                                                      
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.!!